Opinión disidente del
Juez Asociado Señor Díaz Cruz
a la que se une el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 30 de noviembre de 1977
Con inexplicable abstracción de las dificultades que con-fronta el país para fomentar nuevas industrias y conservar las existentes, este Tribunal se asocia al experimento inaugu-rado por un árbitro para imponer fuertes sanciones econó-micas, no acordadas en el convenio colectivo, a una industria que tanto sus trabajadores como empresarios luchan por sal-var del cierre. Nótese que digo experimento porque el propio árbitro admite en su laudo que la sanción es rara en los Estados Unidos y desconocida hasta ahora en Puerto Rico. En este caso que sienta precedente de incuestionable tras-cendencia para la economía del país, que particularmente afecta el sector laboral, la mayoría opta por el experimento académico en proceso deliberativo de combustión interna, a costa del bienestar de los trabajadores y empresarios afec-tados. Cosas veredes mío Cid.
El Derecho enajenado de la realidad circunstancial frus-tra y anula la misión básica de este Tribunal.
La recurrente Sonic Knitting Industries, Inc., se dedica a la fabricación de ropa, bajo condiciones económicas difí-ciles, afectada de modo “particularmente fuerte” por la mala *565situación general de esa industria textil. (Opinión Prelimi-nar del Arbitro, pág. 7.) Tenía un convenio colectivo firmado por tres años con la International Ladies Garment Workers Union (ILGWU) en cuyo Art. II (1) el patrono recurrente reconocía a la Unión como la representante exclusiva de todos los empleados cubiertos por el convenio y se obligaba a no desalentar, directa o indirectamente, la afiliación a la Unión. El Art. XXII del convenio establecía un procedimiento para resolver cualquier controversia en torno a su aplicación o interpretación, designaba árbitro al Prof. David M. Helfeld y disponía que el laudo del árbitro sería conforme a derecho, final y obligatorio. Se le facultó para conceder el remedio que estimase apropiado al caso y para emitir órdenes restrin-giendo actos y conducta de las partes, ajustándose a los méri-tos del caso y al convenio colectivo. Surgió un' movimiento de los trabajadores para desautorizar (2) la Unión y ésta alegó intervención indebida del patrono para alentar la repudia-ción. El acuerdo de sumisión de la disputa al árbitro fue el siguiente: “¿Violó el patrono el Art. II sobre reconocimiento de la Unión, al seguir un curso de conducta que tenía el pro-pósito y efecto de desalentar la afiliación de los trabajadores a la Unión?”
El árbitro celebró vistas, oyó a las partes y concluyó que el patrono había violado el Art. II del convenio colectivo me-diante prácticas que desalentaban la permanencia e ingreso de miembros a la Unión. Su laudo final además de ordenar a la recurrente que cesara y desistiera de la práctica ilícita entre otros remedios le ordenó pagar a la Unión una cantidad equivalente a cuotas no descontadas y aportaciones a los *566Fondos de Bienestar no remitidas bajo el convenio, limitadas a períodos que terminaban el 27 de agosto de 1975; la suma de $1,950.00 por concepto de costas, más $10,000.00 como in-demnización de daños y perjuicios sufridos por la Unión por “pérdida de su poder de negociación y daños incidentales.” El patrono instó demanda ante el Tribunal Superior, Sala de San Juan, impugnando el laudo, que dictó sentencia su-maria desestimando la impugnación y ordenando a la recu-rrente acatar y cumplir la decisión arbitral.
Notamos la disposición preceptiva del convenio colectivo en cuanto a que el laudo debía ser conforme a derecho (3) y expedimos auto de revisión.
La imposición de una penalidad que no es parte expresa de los acuerdos en la negociación colectiva debe estar mode-rada por una discreción arbitral contenida por principios de política pública que se dirigen a la protección de la paz industrial. El árbitro que se sienta a resolver disputas a nivel de taller o planta, no puede prescindir para su solución, de las costumbres y prácticas de la factoría o industria en particular según recogidas en los respectivos convenios. El árbitro es parte del régimen laboral del gobierno interno constituido sobre las reglas que el patrono y la Unión han acordado, y es por tanto un factor indispensable en el proceso continuo de negociación colectiva. United Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S. 574 (1960). La adhesión por el árbitro a esas reglas, su lealtad al convenio colectivo al aplicarlas e interpretarlas, es lo que en nuestro Derecho ha llevado el laudo de arbitraje al punto de respeta-bilidad en que la negativa de los tribunales a revisar sus *567méritos es la correcta actitud judicial hacia el arbitraje bajo acuerdos de negociación colectiva. Con esa finalidad inter-vienen los tribunales únicamente en los casos de excepción reconocidos en la jurisprudencia, a saber, fraude, conducta impropia, falta de debido proceso, de jurisdicción, insuficien-cia de decisión respecto a todas las cuestiones en disputa o conflicto con la política pública. Colón Molinary v. A.A.A. 103 D.P.R. 143, 155 (1974).
La cuestión de interpretación del convenio colectivo es asunto para el árbitro. Fue la interpretación del árbitro la que acordaron aceptar las partes; y en cuanto la decisión del árbitro concierna a su interpretación del contrato, no corres-ponde al tribunal revocarla porque su propia interpretación difiera de aquella. United Steelworkers of America v. American Mfg. Co., 363 U.S. 564, 568 (1960).
El problema que el presente caso plantea es que el árbitro sobrepasó los linderos de la interpretación para entrar al campo de la provisión de remedio tan extremoso y lesivo en su aplicación a una de las partes, que no es concebible que éstas lo hubieran contemplado sin haberlo hecho parte espe-cífica del convenio colectivo. De mayor exigencia era la ex-presa autorización al árbitro para condenar al pago de daños y perjuicios, cuando dicha condena no reivindica el derecho personal de ninguno de los unionados y por el contrario repre-senta una inesperada regalía para una poderosa unión na-cional a costa de una pequeña fábrica luchando por sobre-vivir.
En nuestro diario quehacer difícilmente hay contrato que mejor refleje en su letra la voluntad deliberada, estudiada y calculada de las partes contratantes que un convenio laboral colectivo. Representa el producto destilado de esforzadas, extenuantes y muchas veces angustiosas negociaciones entre los dos lados de la mesa. Es el balance final, el punto medio donde se han encontrado y coincidido la unión y el patrono luego de una serie de concesiones de una parte a la otra que *568necesariamente implican beneficios económicos que una gana y que la otra pierde. Si al cabo de este laborioso proceso am-bas partes acuerdan que un árbitro sea el único juez de las disputas que surjan bajo el régimen contractual que cuida-dosamente se han dado, no es concebible que la sumisión a arbitraje incluya una autorización al árbitro para imponer daños y perjuicios por prácticas lesivas al reconocimiento de la unión, remedio que no alcanzó expresión en el texto del con-venio y cuya trascendencia es tab que de haberse considerado no podía' escapar la negociación y su final acceso al texto escrito del convenio colectivo. “Como censor del convenio, la encomienda del árbitro es ejecutar la intención de las par-tes. [4] Su fuente de autoridad es el acuerdo obtenido en la contratación colectiva y él deberá interpretar y aplicar ese acuerdo a tenor de ‘el derecho industrial común del taller’ y de las variadas necesidades y deseos de las partes. El árbitro, sin embargo, no tiene facultad general para invocar leyes en conflicto con el convenio entre las partes.” Cuando se da en-comienda a un árbitro para interpretar y aplicar lo acordado en el convenio colectivo, él debe poner a contribución su juicio informado para lograr una solución justa del conflicto. Esto es particularmente cierto cuando se trata de formular reme-dios. En tal caso lo que se necesita es flexibilidad para en-carar una amplia variedad de situaciones. Puede que los que escribieron el convenio nunca pensaron en qué remedio espe-cífico debía proveerse para una particular contingencia. No obstante “el árbitro está limitado a la interpretación y apli-cación del convenio colectivo; él no se sienta a dispensar su *569propia marca de justicia industrial. Puede naturalmente bus-car orientación en muchas fuentes, pero su laudo será legí-timo sólo hasta donde tome su esencia del convenio colectivo. Cuando la palabra del árbitro sea de manifiesta deslealtad a esta obligación, las cortes no tienen otra alternativa que ne-garse a poner en vigor el laudo.” (United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597 (1960)). Alexander v. Gardner Denver Company, 415 U.S. 36, 53 (1974).
Al originar como remedio por la violación del contrato la condena del patrono a una fuerte indemnización, el árbitro se salió del campo del convenio en busca de legislación o recurso como el de daños punitivos que en Puerto Rico no hemos acep-tado. Vda. de Megwinoff v. Méndez, 62 D.P.R. 415 (1943). Si un laudo arbitral descansa “exclusivamente en el punto de vista del árbitro en cuanto a requisitos de legislación vigente, en vez de la interpretación del convenio producto de negocia-ción colectiva, el árbitro habrá excedido el ámbito de sumi-sión”, y el laudo no será puesto en vigor. Ibid., Steelworkers. En consecuencia, el árbitro tiene autoridad para resolver únicamente cuestiones de derechos contractuales, y así queda limitada su facultad, no importa que ciertos derechos contrac-tuales son similares a, o duplican, derechos substantivos.
El procedimiento de arbitraje, si bien apropiado para la decisión de controversias contractuales, es un foro inadecuado para la adjudicación final de derechos constitucionales o esta-tutarios. . . . Hay elementos en el proceso arbitral que lo hacen comparativamente inferior al proceso judicial en la protección de derechos estatutarios. Entre éstos se encuentra el hecho de que la competencia especializada de los árbitros se circunscribe preferentemente a la ley del taller, y no a la ley de la tierra. (5) Las partes escogen un árbitro porque con-*570fían en su conocimiento y buen juicio en cuanto concierne a las exigencias y normas de las relaciones industriales. Por otro lado, la decisión de cuestiones estatutarias o constitucio-nales es responsabilidad primaria de los tribunales. ... El método para determinación de hechos en arbitraje por lo general no equivale al seguido en el foro judicial; no hay un récord tan completo, no se aplican reglas de evidencia; y los procedimientos comunes del juicio plenario como descubri-miento de pruebas, citaciones y alegaciones compulsorias, con-trainterrogatorio y examen bajo juramento o están muy limi-tados o inasequibles de un todo. Bernhardt v. Polygraphic Co., 350 U.S. 198, 203 (1956). El arbitraje es tan hermético y contenido dentro de su ámbito que el árbitro no viene obli-gado con el tribunal a dar las razones de su laudo. (6) Bernhardt, supra; United Steelworkers of America v. Enterprise Wheel & Car Corp., supra, a la pág. 598.
La relativa facultad del árbitro para buscar remedios e imponer sanciones, aun cuando no previstos en el convenio, fue excedida al punto en que impuso “su propia marca de justicia industrial.” El mismo admite que esta es la primera vez que un laudo arbitral impone tal remedio en nuestra jurisdicción. (Laudo Preliminar, pág. 14.) Su admisión abona un criterio respetable a la inexistencia de tal remedio en el “derecho industrial común” de Puerto Rico, (7) y des-*571taca en alto relieve la substitución de éste por “su propia marca de justicia industrial.” Nuestro sistema de contrata-ción colectiva del que forma parte el arbitraje compulsorio ha servido bien a la paz industrial. En este momento de de-sempleo endémico, de agotamiento de incentivos y de decaden-cia de la capacidad competitiva de nuestra industria al punto en que hay períodos en que el cierre de fábricas se traduce en mayor número de empleos perdidos que los fomentados, es poco menos que absurdo e incompatible con la política pública de fomento industrial, (8) la adición a los existentes mecanis-mos remediales de facultad y discreción en el árbitro para conceder compensación por daños y perjuicios a las uniones. Es como añadir lastre al bote que ya zozobra bajo el peso de sus tripulantes. Tiene hoy aumentada validez la admonición de Beaunit of Puerto Rico v. J.R.T., 93 D.P.R. 509, 520 (1966): “También conviene tener presente, porque parece que se olvida, que las uniones no son las beneficiarías de los convenios colectivos, sino que los beneficiarios son los obreros, *572en aquella medida en que los convenios les confieren beneficios de cualquier clase.”
Ausente autorización específica en el convenio colectivo y no apareciendo que la condena al pago de cuantiosas sumas de daños y perjuicios fuera parte del “derecho industrial común” en el medio laboral en que opera la fábrica de la recurrente, ni representara intención o deseo de las partes, la decisión arbitral está viciada de extralimitación y falta de debido proceso. Cf. Junta de Relaciones del Trabajo v. Otis Elevator Co., 105 D.P.R. 195 (1976).
Dictaría sentencia modificando la de instancia al efecto de eliminar del laudo impugnado las partidas de $10,000.00 por daños y $1,950.00 de costas; dejando en vigor sus demás dis-posiciones.
—Cí-
en RECONSIDERACIÓN
El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
San Juan, Puerto Rico, a 8 de marzo de 1978
Resolvemos la reconsideración formulada a nuestra opinión y sentencia (1) del 30 de noviembre de 1977 en la que se decidió que en un procedimiento de arbitraje obreropatronal, el árbitro tiene facultad implícita para conceder un remedio en daños, aun cuando no se hubiese estipulado ex-presamente dicho poder en el acuerdo de sumisión ni en el convenio colectivo. Bajo la premisa de que se había desfilado prueba suficiente confirmamos la sentencia sumaria del Tribunal Superior desestimando la demanda presentada por la recurrente Sonic Knitting Industries, Inc., contra la International Ladies Garment Workers Union (ILGWU) sobre nulidad de un Laudo Arbitral sindical que ordenó el cese y *573desiste de determinadas acciones y reconoció a la unión com-pensación por daños en concepto de cuotas, contribuciones al plan de salud y bienestar, gastos del litigio y $10,000.00 por pérdida en la capacidad para negociar.
Hemos analizado los planteamientos de las partes en re-consideración, y los esbozados en la comparecencia de la Aso-ciación de Industriales de Puerto Rico en su carácter de amicus curiae.
I
A los fines de una cabal comprensión de la decisión de hoy, examinemos nuevamente los hechos que dan génesis al caso. Sonic Knitting Industries, Inc., corporación doméstica que formaba parte del complejo de corporaciones denominado “Caribbean Leisurewear” dedicado a la industria de la aguja en Puerto Rico, suscribió un convenio colectivo con el sindi-cato International Ladies Garment Workers Union (ILGWU) el 28 de agosto de 1972 a vencer el 27 de agosto de 1975. Se estableció un procedimiento de arbitraje para dilucidar las controversias que surgieran entre las partes estableciéndose que el Laudo del Arbitro sería final y obliga-torio siempre que fuera conforme a derecho, y en adición podría contener aquellos otros remedios que se estimaran apropiados. Como resultado de la crisis y dificultades econó-micas que encaraba la industria de la aguja en Puerto Rico, en el mes de noviembre de 1974 Sonic decidió relocalizar al Municipio de Morovis sus talleres de Hato Rey. A tenor con las disposiciones del convenio colectivo, el 15 de noviembre de 1974 notificó a la Unión tal decisión. Las partes negocia-ron el traslado acordándose satisfacer una compensación a aquellos empleados que no pudieran o no quisieran mudarse a Morovis, y pagar la suma de $175.00 a los que decidieran trasladarse. Unicamente tres (3) empleados optaron por mu-darse, dos (2) de los cuales fueron ascendidos al cargo de supervisor. Seis (6) empleados permanecieron trabajando en Hato Rey en un local ocupado por “Caribbean Leisurewear” *574realizando labores de imprimir y pegar etiquetas a los pro-ductos. A manera de paréntesis, consignamos que para sus tareas en Morovis, Sonic empleó desde el mes de enero hasta el 24 de julio de 1975, cuarenta y seis (46) personas la ma-yoría de las cuales habían trabajado sin afiliarse a ningún sindicato con “Morovis Texturing”, una corporación her-mana. Estos habían experimentado las fluctuaciones y cesan-tías de la situación económica crítica de la industria de la aguja. Durante sus períodos probatorios, Sonic les pagó un salario mayor al contemplado en el convenio y voluntaria-mente los cubrió con un plan médico idéntico al que tenían cuando se desempeñaban como empleados de “Morovis Textu-ring”. En 3 de febrero de 1975 trece (13) de dichos empleados firmaron tarjetas autorizando a la Unión a actuar como su representante exclusivo. Con el tiempo, los empleados que fi-nalizaron sus períodos de prueba rehusaron ingresar a la Unión y firmar dichas tarjetas. La Unión, aun cuando pudo bajo la cláusula de “taller cerrado” haber insistido en que firmaran o fueran cesanteados, optó por no hacer presión al-guna por estimar que ello sería contraproducente.
Entre finales de enero y principios de febrero de 1975 los restantes empleados del taller de Hato Rey, de común acuerdo y concierto, decidieron que no querían continuar siendo re-presentados por la Unión y visitaron al vice-presidente de la empresa, quien los refirió a su abogado, y éste a su vez les informó que no podía representarlos y les concertó telefónica-mente una entrevista con un oficial de información y orienta-ción de la Junta Nacional de Relaciones del Trabajo. Subsi-guientemente, uno de ellos radicó ante dicho foro, a nombre propio y en representación de sus otros compañeros, una peti-ción solicitando la desautorización de la cláusula de taller unionado incluida en el Convenio. Con posterioridad, cuatro (4) de ellos solicitaron y obtuvieron permiso del patrono para acudir, durante horas laborales y sin que se les descontara paga alguna, a la planta de Morovis a realizar campaña y ob-*575tener firmas a favor de la petición de descertificación. En 20 de marzo de 1975, se celebró una elección en las facilidades de Hato Rey y en el taller de Morovis bajo los auspicios de la Junta Nacional en la cual 27 empleados votaron a favor de la desautorización solicitada, 6 empleados en contra y un (1) voto fue recusado. El sindicato objetó este resultado y en re-consideración la Junta Nacional anuló la elección y desestimó la petición de desautorización al encontrar probado que el patrono permitió indebidamente a algunos empleados de Hato Rey trasladarse en horas laborables — y sin descuento salarial alguno — al taller de Morovis con el objeto de solicitar firmas de los empleados en apoyo de la petición.
El sindicato solicitó el arbitraje de si las acciones del pa-trono antes reseñadas constituían una violación al Art. II del Convenio, que en lo pertinente disponía:
“Mediante la presente el Patrono reconoce a la Unión como el único y exclusivo agente negociador colectivo de todos los em-pleados cubiertos por este Convenio. Que el patrono ni ninguno de sus agentes, directa o indirectamente desalentará el que sus miembros pertenezcan a la Unión.” (Traducción nuestra.)
A tal efecto se sometió a arbitraje lo siguiente:
“¿Violentó el Patrono el artículo II (Reconocimiento de la Unión) al incurrir en conducta que tuvo como propósito y efecto desalentar el pertenecer a la Unión?” (Traducción nuestra.)
Se celebraron vistas iniciales ante el árbitro Sr. David M. Helfeld, quien en Laudo Preliminar resolvió que Sonic in-cumplió el Convenio Colectivo por haber cometido actos que directa e indirectamente desalentaron a sus empleados per-tenecer al Sindicato, y además determinó que la controversia sometídale le facultaba para fraguar un remedio en términos de la concesión de daños. Como remedio adecuado dispuso que Sonic colocara avisos en el sitio de trabajo y enviara a todos los empleados una carta indicando, en síntesis, que había incumplido con el Convenio Colectivo y que prometía no cometer violaciones adicionales. A su iniciativa, las partes *576presentaron memorandos sobre la procedencia de los posibles daños y los criterios que deberían ser utilizados para la con-secución de los mismos. Se celebró una vista adicional para recibir evidencia en la cual la Unión recurrida sometió dos (2) declaraciones juradas del Sr. Angel Díaz — agente local del sindicato — fechadas 20 de junio y 3 de julio de 1975, y atestó sobre varios extremos; además se recibió testimonio del señor Clifford W. Depin, Director Regional de la Unión. Este último expuso su criterio de que el sindicato eventual-mente convencería a los empleados de que se afiliaran al mismo, y oportunamente las partes lograrían firmar un nuevo Convenio Colectivo.
El Laudo Final ordenó pagar a la Unión: (a) las cuotas de aquellos empleados que se negaron a firmar la tarjeta de descuento de cuotas desde el 3 de febrero hasta el 27 de agosto de 1975 — fecha en que finalizó el Convenio; (b) las contribuciones al fondo de salud y bienestar del sindicato internacional recurrido, sin deducción alguna por los servi-cios no prestados a los empleados; (c) la suma de $1,950.00 en honorarios de abogado y gastos de sus consultores en mate-ria laboral; y (d) satisfacer la cantidad de $10,000.00 en daños por alegadas pérdidas de la Unión, en su capacidad de representar efectivamente a los empleados de la compañía, pérdida en el poder de regateo (bargaining power), el status dudoso del sindicato como representante de los empleados para la negociación colectiva, y el costo, tiempo y energía que el sindicato tendría que invertir para resolver su status de representante de los empleados para la negociación colectiva.
Declarada sin lugar la demanda de nulidad del laudo radicada por Sonic, expedimos recurso de revisión.
II
Por su relevancia es de rigor señalar que el árbitro en su Laudo Preliminar reconoció que durante la época en que se desarrollaron los hechos que motivaron la controversia, *577existían una serie de factores — fuera del control de la em-presa recurrente — que por sí solos tendían a desalentar la per-manencia de sus empleados como miembros del sindicato, a saber: (a) la grave situación económica de la industria de la aguja en Puerto Rico y su consecuente efecto en la reducción de la fuerza obrera en dicha industria y en particular en las operaciones de Sonic; (b) el traslado de las operaciones de la empresa a Morovis, con la consecuencia de que todos los empleados de Hato Rey, con excepción de nueve (9), optaron por cesar en sus empleos y aceptar una compensación en lugar de mudarse a dicha municipalidad; (c) el sentimiento de inseguridad económica que causó tal acción entre los em-pleados de Hato Rey; (d) incremento de este sentimiento de inseguridad económica cuando los empleados se percataron que estaban trabajando en las facilidades de una compañía donde la mayoría de los trabajadores no estaban unionados ni representados por sindicatos; (e) ausencia de una tradi-ción de lealtad hacia el sindicato que los representaba; (f) el hecho de que la mayoría de los empleados nuevos contra-tados por Sonic en Morovis habían trabajado anteriormente en otra corporación hermana de Sonic llamada “Morovis Texturing”, sin afiliarse a ningún sindicato y habían tam-bién sufrido experiencias de alzas y bajas en el desempleo en la industria como resultado de la crítica situación económica vigente; (g) escepticismo de los empleados de Sonic hacia el sindicato internacional debido al inestable cuadro económico prevaleciente; y (h) la conclusión arbitral de que ante tales circunstancias, los empleados de Sonic pudieron por sí mis-mos haber decidido rechazar al sindicato internacional como su representante. (Págs. 7-8 Laudo Preliminar.)
También como cuestión de hecho concluyó que la Unión no había podido probar las siguientes alegaciones: (a) historial de hostilidad de parte de Sonic, determinando por el con-trario que antes del traslado a Morovis las relaciones eran normales; (b) que la Compañía no notificó adecuadamente a *578la Unión su decisión de trasladarse; (c) que después de la elección de descertificación el patrono concedió a sus em-pleados dos días y medio con paga, determinando que fue uno solo; (d) que la Compañía había prometido un aumento de 100 por hora si la Unión era derrotada; y (e) que los dos empleados unionados que se trasladaron a Morovis fueron ascendidos a supervisores por motivos anti-unión, deduciendo en contrario que mediaron razones válidas y legítimas para tales ascensos.
Para sostener su conclusión de que Sonic había violado el Convenio estimó probado los siguientes extremos: (a) que el viee-presidente de Sonic no debió referir a los empleados que deseaban desafiliarse de la Unión a su abogado; (b) que el abogado no debió concertarles una cita con el oficial de la Junta Nacional; (c) que la Compañía debió negar auto-rización y no pagarle salario por horas no trabajadas a los cuatro (4) que se trasladaron a la planta de Morovis para obtener firmas en apoyo de la petición de descertificación; (d) que la presencia de estos cuatro empleados en Morovis debió haber desanimado a los de allí sobre su ingreso en la Unión; (e) que la decisión de la empresa aumentando a los empleados probatorios a $1.90 la hora, tipo mayor al contem-plado en el Convenio; y (f) que el haberles extendido cubierta bajo el plan médico de la Compañía contribuyó a desanimar-los.
El árbitro razonó que esta conducta desarrolló y propició una actitud de hostilidad hacia la Unión en un ambiente ya recargado de rechazo, influido por otros factores tales como la celebración de una fiesta con un día de asueto por el triunfo de las elecciones de descertificación en que participaron al-gunos empleados supervisores.
H-1 HH HH
Es a la luz de los hechos y señalamientos expuestos que debemos resolver la reconsideración. Primeramente, es menes-*579ter dejar'sentado que el Art. XXII del convenio dispone que “el laudo del árbitro será final y obligatorio siempre que sea conforme a derecho [,y] en adición a conceder aquellos otros remedios que estime apropiado, el laudo del árbitro podrá con-tener medidas instruyendo o restringiendo actos y conducta de las partes.” En virtud de este lenguaje y de las autori-dades citadas en la opinión original de este Tribunal, rei-teramos en principio nuestra posición de que el árbitro es-taba facultado a diseñar remedios compatibles con su fallo, y que su finalidad y obligatoriedad estaba condicionada a que estuviera a tono con el derecho vigente. Esta conclusión guarda correspondencia con nuestra política de favorecer el arbitraje — implementada mediante una abstención judicial— fundada en el principio de mínima interferencia en los pro-cesos de negociación colectiva obrero patronal allí donde las partes han sustituido los tribunales por el árbitro, y es coro-lario de nuestros pronunciamientos en Colón Molinary v. A.A.A., 103 D.P.R. 143, 160 (1975), de “trazar rumbos para-lelos entre un laudo arbitral y un dictamen judicial”, y el razonamiento y criterio anticipado en U.T.I.E.R. v. J.R.T., 99 D.P.R. 512, 533 (1970), reconociendo la procedencia de ordenar compensación por daños por una huelga ilegal si se entiende “que ese remedio es necesario y apropiado para efectuar los propósitos de la ley.” Ello no significa que en la mesa de negociaciones las partes no puedan contractualmente restringir parcial o totalmente este poder o proveer una me-dida de daños líquidos o computables mediante una fórmula, para evaluar posibles contingencias o limitarlas de algún modo. Los argumentos del amicus curiae sobre este particular fundados en los posibles abusos de una unión poderosa y los efectos negativos en el debilitado clima industrial prevale-ciente en Puerto Rico, no nos convencen contra la sabiduría de la norma una vez se examine su balance a la luz de los pronunciamientos más adelante vertidos.
En segundo lugar, por su impacto en la solución *580del caso, es pertinente aclarar el significado y contenido de la frase “conforme a derecho”. El árbitro Sr. Helfeld concluyó que la frase se refería a las doctrinas relevantes y prevale-cientes en el área del derecho laboral, en particular — tratán-dose de una industria sujeta a la jurisdicción federal — a los principios elaborados bajo la See. 301 de la Ley Taft-Hartley; en consecuencia sostuvo que significaba “. . . según la juris-prudencia del Tribunal Supremo. Específicamente, el laudo arbitral debe extraer ‘su esencia del acuerdo del convenio colectivo’, y puede ‘buscar sus guías de muchas fuentes’. Esas fuentes incluyen decisiones relevantes de los Tribunales Supremos de Estados Unidos y Puerto Rico en el campo del derecho laboral, de cortes de primera instancia y decisiones de agencias administrativas en el nuevo [sic] campo, y los lau-dos y escritos de reputados árbitros.” Si bien merece aproba-ción esta línea de pensamiento, (2) es menester consignar que nuestra doctrina jurisprudencial la contempla como una de las excepciones que permite a los tribunales intervenir para revisar la corrección y validez jurídica de un laudo. S.I.U. de P.R. v. Otis Elevator Co., 105 D.P.R. 832 (1977); Colón Molinary, supra, y casos allí citados (155). En el caso rector de Junta Relaciones del Trabajo v. N.Y. & P.R. S/S Co., 69 D.P.R. 782 (1949), indicamos que al cualificarse la finalidad y obligatoriedad de un laudo — como el que nos ocupa — a que sea “conforme a derecho”, “el árbitro [no] tiene autoridad para hacer caso omiso de las reglas de derecho sustantivo” y por tanto puede ser anulado a causa de tales errores. (802.) Su función es análoga a la ejercida por una sala sentencia-*581dora de primera instancia, estando el foro apelativo facul-tado para revisar los planteamientos al respecto. D. Fernán-dez, El Arbitraje Obrero Patronal en Puerto Rico, XXXV Rev. Jur. U.P.R. 7, 17-18 (1966); Cancio H., El Arbitraje Obrero Patronal en Puerto Rico, II Inst, de Relaciones del Trabajo, Servicios Sociales, U.P.R. (1953).
En Puerto Rico, nuestras decisiones en materia de remedios pecuniarios en caso de violación a un convenio o bajo la ley laboral no reconocen ni favorecen la imposición de daños punitivos, salvo cuando la ley los establece o las partes los fijan claramente a priori. “Las penalidades no se presumen y su imposición se justifica solamente cuando la ley expresamente lo dispone”; J.R.T. v. Ventanas Yagüez, Inc., 103 D.P.R. 933, 935 (1975) y casos allí citados; Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517 (1977).
Advertimos que en la jurisdicción federal los tribunales, en el desarrollo del derecho sustantivo(3) sobre poder remedial bajo la See. 301, se han dividido y no existe consenso unánime. La disposición de ley no contempla estos daños pu-nitivos. El criterio judicial mayoritario es no reconocerlos y exigir que dicho poder se confiera al árbitro taxativamente en el convenio o en la sumisión. College Hall Fashions v. Philadelphia, etc., 408 F.Supp. 722, 727 (1976); International U. of Op. Eng. Local No. 450 v. Mid-Valley Inc., 347 F.Supp. 1104, 1109 (1972); Local 127, United Shoe Workers v. Brook Shoe Mfg. Co., 298 F.2d 277, 281-282 (3rd Cir. 1962). En Sidney Wauyer & Sons, Inc. v. Milk Drivers Union, 249 F.Supp. 664 (1966), se sostuvo dicho poder aun-que subrayándose su carácter extraordinario como meca-nismo de reserva para situaciones que no pueden ser reme-diadas de otro modo. Consúltese además Hotel and Rest. *582Emp., etc. v. Michelson’s Food Serv., 545 F.2d 1248, 1253-1254 (9th Cir. 1976), en que el tribunal coincidió' con la carac-terización de “poco usual” del remedio pero no decidió el asunto. (4)
Distinto a lo expuesto, los tribunales federales, reconociendo la amplia latitud que poseen los árbitros para diseñar remedios apropiados, han sostenido dicha facultad en materia de daños compensatorios o monetarios por costas y gastos de arbitraje y otros conceptos. College Hall Fashions, supra, 728-729; United Steelworkers of America v. United States Gypsum Co., 492 F.2d 713 (5th Cir. 1974); Minute Maid Co. v. Citrus Workers, Local 444, 331 F.2d 280, 281 (5th Cir. 1964); Asbestos Workers v. Leona Lee Corp., 84 L.R.R.M. 2165, 2170-2172 (1973). Sin embargo, se rechazan daños cuando son de naturaleza especulativa. Véase: Elkouri & Elkouri, How Arbitration Works, págs. 351-354, Tercera Ed. (1976). Este autor se hace eco de los criterios de reputados árbitros en el sentido de que “la parte debe probar su reclamación por daños y de que negarán un remedio monetario cuando la existencia del daño sea demasiado especulativo.” (353.) No se exige certeza matemática, sino una determinación basada en prueba razonable y sustancial. Coincidimos con este enfoque, previamente formulado en el caso de U.T.I.E.R., supra, en que restringimos nuestro mandato a la Junta sujeto a una estipulación de daños por las partes o al recibo de la evidencia correspondiente. (533.)
<!
Tomando como correctas las determinaciones lácticas del Laudo, al confrontar las actuaciones indebidas en que incurrió Sonic con los factores existentes ajenos y no contro-*583lables por ésta — que per se desalentaban y creaban un clima contrario a la Unión debido a la inseguridad económica, au-sencia de tradición de lealtad hacia la Unión y otros — queda cuestionado seriamente en derecho la validez y procedencia de las compensaciones. Las mismas no pueden sostenerse sin caer en el campo de la especulación, ya que el propio árbitro encontró probado que los nuevos empleados de la planta de Morovis en su mayoría habían experimentado las alzas y bajas de la industria de la aguja y habían trabajado previa-mente con otra entidad sin afiliarse. La partida de $10,000.00 en concepto de pérdida en su capacidad de representar y el poder de regateo y el costo, tiempo y energía para resolver su status dé representante de la Sonic, resulta jurídicamente de naturaleza especulativa por varios fundamentos: (a) en la Unidad de Morovis, la Unión nunca disfrutó del respaldo de sus empleados; (b) los factores y condiciones allí presentes no atribuíbles al patrono sobrepasaban las acciones indebidas de éste y razonablemente apuntaban a un rechazo de la Unión; y (c) su imposición, como remedio excepcional no se justifica. Convalidarlo sería aceptar un remedio inapropiado de naturaleza punitiva. Es correcta la disposición del árbitro sobre el pago de las cuotas de los empleados que se negaron a firmar y el ordenar se satisficieran las cantidades al fondo de salud, sin deducción, en las circunstancias apuntadas. Res-pecto a gastos y honorarios de abogado, habida cuenta de la procedencia de la notificación escrita de cese y desiste como único remedio apropiado — no impugnado por la recurrente Sonic — y las complejidades del trámite arbitral, sostenemos su imposición en el ejercicio discrecional de la autoridad del árbitro. (5) Steelworkers v. Butler Mfg. Co., 439 F.2d 1110, 1112 (1971); Colón Molinary, supra, 159-160.

*584
Por los fundamentos expuestos, se dictará Sentencia en reconsideración revocando la del Tribunal Superior, Sala de San Juan del 15 de noviembre de 1976, y en su lugar se dic-tará Sentencia Sumaria limitando la virtualidad del Laudo Final a los remedios de la orden escrita de cese y desiste, al pago de las cuotas y cantidades al fondo de salud de la Unión hasta el 2 de agosto de 1975, y al pago de la suma de $1,950.00 en concepto de honorarios de abogado.

El Juez Presidente Señor Trías Monge concurre en el resultado en cuanto a la confirmación del Laudo, sin embargo disiente de la alteración del monto de los daños. El Juez Asociado Señor Rigau no intervino.

(1) Article II: Union Recognition
“1. The Employer hereby recognizes the Union as the sole and exclusive collective bargaining agent for all of the workers covered by this agreement. Neither the Employer nor any of its agents shall directly or indirectly discourage membership in the Union.”


(2)Los trabajadores no sólo repudiaban, sino que mantenían una acti-tud hostil a la Unión. (Laudo Preliminar, págs. 13-14.)


(3)Esta condición franquea la intervención judicial para revisar la legalidad del laudo.
“. . . [L]a regla de autorrestricción judicial de que este Tribunal no revisará laudos de arbitraje respecto al derecho o ley aplicable, excepto que determinada ley, o las partes — en el acuerdo de sumisión o en el con-venio colectivo — exijan que se decida conforme a derecho.” (Citas.) Colón Molinary v. A.A.A., 103 D.P.R. 143, 155 (1974).


(4) La concepción correcta de la función del árbitro es básica. Él no es un tribunal público impuesto a las partes por autoridad superior que aquéllas vengan obligadas a acatar. El árbitro no tiene una comisión general para administrar justicia para una comunidad que trasciende las partes. El es mejor visto, parte de un sistema de gobierno propio creado por y limitado a las partes. Le sirve a la exclusiva voluntad de ellas, para ad-ministrar el régimen de derecho establecido por su convenio colectivo. Shulman, Reason, Contract and Law in Labor Relations, 68 Harv. L. Rev. 999, 1016 (1955).


(5)Esta aseveración no implica en modo alguno, negación del alto grado de idoneidad y competencia de los árbitros en el rol vital de imple-mentación de la política pública que favorece el arbitraje de conflictos labo-rales.


(6)Una alternativa que debe desalentarse porque un laudo bien fun-dado propicia la confianza en la integridad del proceso y ayuda en la clari-ficación del convenio colectivo.


(7) Se disuelve más aún toda razón para inaugurar remedios extraños a nuestro medio laboral ante la realidad inescapable de que la demandante es una unión repudiada por sus afiliados. (Laudo Preliminar, págs. 13-14); y de que existen otros remedios apropiados, como lo reconoce el árbitro al expresar:
“. . . One remedy which would clearly be appropriate is a cease and desist order, enjoining the Company and its agents from continuing to discourage membership in the Union. It is the traditional solution used both by the NLRB and by the Puerto Rico Labor Relations Board to remedy unfair labor practices. It is also specifically authorized by Section XXII of the Agreement: 'the award of the Arbitrator may contain provisions directing or restraining acts and conduct of the parties.’ ”


(8)La Ley de Relaciones del Trabajo de Puerto Rico (Núm. 130 de 8 de mayo de 1945 — 29 L.P.R.A. see. 62 y ss.) contiene la siguiente declara-ción de política pública:
“See. 62 — Declaración de política pública
“La política pública del Gobierno de Puerto Rico, en lo que respecta a las relaciones entre patronos y empleados y a la celebración de convenios colectivos, es la que a continuación se expresa:
“(1) Es necesidad fundamental del pueblo de Puerto Rico alcanzar el máximo desarrollo de su producción a ñn de establecer los niveles más altos de vida posibles para su población en continuo crecimiento; es la obligación del Gobierno de Puerto Rico adoptar aquellas medidas que conduzcan al de-sarrollo máximo de esa producción y que eliminen la amenaza de que pueda sobrevenir el día en que por el crecimiento continuo de la población y la imposibilidad de mantener un aumento equivalente en la producción tenga el pueblo que confrontar una catástrofe irremediable; y es el propósito del gobierno desarrollar y mantener tal producción mediante la comprensión y educación de todos los elementos que integran el pueblo respecto a la nece-sidad fundamental de elevar la producción hasta su máximo, de distribuir esa producción tan equitativamente como sea posible; y es asimismo el propósito del gobierno desarrollar en la práctica el principio de la nego-ciación colectiva, en tal forma que pueda resolverse el problema básico de la necesidad de una producción máxima.”


(1) El Juez Asociado Señor Díaz Cruz suscribió una opinión disidente, a la cual se unió el Juez Asociado Señor Martín.


(2)Véanse: Textile Workers v. Lincoln Mills, 353 U.S. 448, 77 S.Ct. 912 (1957); Teamsters Local v. Lucas Flour Co., 369 U.S. 95 (1962); Atkinson v. Sinclair Refining Co., 82 S.Ct. 1318, 370 U.S. 238, 8 L.Ed.2d 462 (1962); Goodyear Tire & Rubber Co., etc. v. Sanford, 540 S.W.2d 478 (1976); United Steelworkers v. Northwest Steel Rolling Mills, Inc., 324 F.2d 479 (1963); Local 469 International Brotherhood of Teamsters v. Heff Oil and Chemical Corp., 226 F.Supp. 452 (1964); Swift & Co. v. United Packinghouse Workers, 177 F.Supp. 511 (1959); Carey v. General Electric Co., 213 F.Supp. 276 (1962).


(3) Otros casos en que se ha negado la concesión de daños punitivos si el Convenio Colectivo no concede ninguna facultad al árbitro: Celenese Corp. of America, 14 L.A. 35 (1950); Eugene Rothmund, Inc., 17 L.A. 40 (1951); A.C. & C. Co., 24 L.A. 538 (1955); Diamond National Corporation, 41 L.A. 1311 (1963); Canadian Porcelain Co., Ltd., 41 L.A. 419 (1963).


(4) La actitud judicial prevaleciente de no sancionar laudos proveyendo compensación de naturaleza punitiva, guarda mayor correspondencia con nuestro estado de derecho vigente, por lo cual hemos de aplicarla a situa-ciones como la de autos.


(5) Se ha considerado que la imposición de las costas y gastos del pro-cedimiento de arbitraje es una sanción remedial apropiada para situaciones como la del caso de autos. Wolf, Sidney A., The Power of the Arbitrator to Make Monetary Awards, Labor Arbitration — Perspectives & Problems, 176-193 (BNA Incorporated, 1964).